| MURRAY, J.,
concurring with reasons.
The facts alleged in the instant case are legally indistinguishable from those in Bulot v. Intracoastal Tubular Services, Inc., 98-C-2105 (La.App.4th Cir. 5/17/00), 761 So.2d 799, writ application pending, 2000-CC-2161 (La.7/18/00), in which this court has held that exemplary damages under Civil Code article 2315.3 are recoverable for a wrongful death occurring during the period in which the statute was in effect (September 4, 1984 through April 15, 1996). Accordingly, we are bound to follow the law of this circuit unless and until the Louisiana Supreme Court determines otherwise.